Citation Nr: 0942348	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-06 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as a surviving spouse for VA 
compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1962 to March 
1965.  He died in February 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 administrative decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant entitlement to non-service-connected death pension 
benefits and special monthly pension on the grounds that the 
evidence showed that she and the Veteran did not have a valid 
marriage at the time of the Veteran's death.  A timely appeal 
was noted from that decision.


FINDINGS OF FACT

1.  The Veteran died in February 2001.

2.  A preponderance of the evidence shows that, at the time 
of his death, the Veteran and the appellant were not legally 
married for 1 year or more.

3.  Common law marriage is recognized as valid in the state 
of Alabama.

4.  A preponderance of the evidence is against a finding that 
a common law marriage existed between the Veteran and the 
appellant at the time of his death.  





CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving 
spouse for VA compensation purposes have not been met.  38 
U.S.C.A. §§ 1102, 1310, 1541 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.5, 3.54, 3.102, 3.105 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements; upon receipt 
of a complete or substantially complete application for 
benefits, VA is ordinarily required to notify the claimant 
and her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

A March 2004 letter notified the appellant that, in support 
of her claim for non-service-connected death pension 
benefits, she needed to submit evidence showing the Veteran 
had qualifying active duty service during a period of war; 
documentation regarding her qualifying income and net worth; 
and evidence showing she was the unmarried surviving spouse 
of the Veteran.  The letter also notified the appellant that 
evidence showing entitlement to special monthly pension based 
on the need for aid and attendance would need to show that a 
disability confines her to her home; that she needs constant 
help with activities of daily living; that she is blind; or 
that she is a patient in a nursing home.

The appellant was not notified about the submission of 
evidence for the establishment of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   
However, as discussed below, the Board does not find the 
evidence supports a grant of a non-service-connected death 
pension claim or a grant of a special monthly pension.  As a 
result, there can be no possibility of any prejudice to the 
appellant in proceeding with the issuance of a final decision 
of the claims adjudicated in this decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The VCAA also requires VA to make reasonable efforts to help 
the claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. §§ 5103A; 38 C.F.R.      § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help the 
claimant obtain records relevant to her claim, whether or not 
the records are in Federal custody.  38 U.S.C.A. §§ 5103A(d); 
38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that VA has done 
everything reasonably possible to assist with this claim.  
Service department records have been associated with the 
claims file.  All identified and available evidence has been 
obtained.  The duty to assist has been met.

Legal Criteria

Governing law provides that Dependency and Indemnity 
Compensation (DIC) benefits and non-service connected death 
pension benefits may be paid to the surviving spouse of a 
Veteran if certain requirements are met.  38 U.S.C.A.           
§§ 1304, 1310, 1311, 1318, 1541.

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a Veteran at the time of the 
Veteran's death, and who lived with the Veteran continuously 
from the date of marriage to the date of the Veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the Veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the Veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50. 

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the Veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

In cases involving alleged common law marriages, there must 
be proof of a common law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

In determining whether a marriage is valid, the law of the 
place where the parties resided will be applied. 38 C.F.R. § 
3.1(j).  In the state of Alabama, the elements of common law 
marriage are (1) capacity (both spouses must be at least 14 
and mentally competent), (2) a present agreement or mutual 
consent to enter into the marriage relationship, (3) a public 
recognition of the existence of the marriage, and (4) 
cohabitation or mutual assumption openly of marital duties 
and obligations.  See Creel v. Creel, 763 So. 2d 943, 946 
(Ala. 2000); Adams v. Boan, 559 So. 2d 1084, 1086 (Ala. 
1990); Mattison v. Kirk, 497 So.2d 120 (1986); Walton v. 
Walton, 409 So.2d 858, 860 (1982).  In Mattison, the Alabama 
Supreme Court noted that proof of agreement to enter into a 
common law marriage could be inferred from the circumstances 
such as cohabitation and reputation.  Mattison, 497 So.2d at 
122.  The Alabama Supreme Court has observed, however, that 
courts closely scrutinize claims of a common law marriage and 
require clear and convincing proof of such a marriage.  
Reynolds v. Scott, 60 So.2d 690 (1952); see also Buford v. 
Buford, 874 So.2d 562, 564 (2003); Gray v. Bush, 835 So.2d 
192, 194 (2001).  A mere resumption of cohabitation between 
former spouses after their divorce does not, in itself, 
establish a common-law marriage, for the parties must also 
manifest a mutual intent to be man and wife.  Hudson v. 
Hudson, 404 So.2d 82 (1981), citing Humphrey v. Humphrey, 300 
So.2d 376 (1974). 

Analysis

In support of her claim for non-service-connected death 
pension benefits and special monthly pension, the appellant 
contends that she and the Veteran were married until the day 
of the Veteran's death in February 2001.  She has presented a 
certificate of marriage, dated August [redacted], 1965, showing that 
she and the Veteran were married on that date in Russell 
County, Alabama.  There were three children born to the 
marriage.  

However, evidence contained within the record indicates that 
the Veteran and the appellant obtained a divorce prior to the 
Veteran's death.  The evidence includes a July 1991 police 
report, in which the Veteran advised the officer that he and 
the appellant had recently separated, and that the appellant 
had moved out.  In a series of medical records dated 1994, 
the Veteran listed his marital status as "divorced."  In a 
written statement to VA, dated September 1998, the Veteran 
wrote "I am not married, nor do I have any minor 
dependents."  The correspondence indicated that the Veteran 
was residing in Cottonton, Alabama.  

The Veteran died in February 2001, and the appellant is 
listed as his surviving spouse on his death certificate.  The 
source of this information is unclear.  An application for VA 
burial benefits was filed by the Veteran's daughter in March 
2001.  The Veteran's daughter also filled out an application 
for a United States flag for burial, stating that she, not 
the appellant, was the individual entitled to receive the 
flag at the funeral.  The appellant did not contest this 
designation.

The appellant filed her claim for non-service-connected death 
pension and special monthly pension in November 2003, 
indicating that she was married to the Veteran until the time 
of his death in February 2001.  The appellant's two surviving 
children provided statements indicating that the Veteran and 
the appellant were married at the time of the Veteran's death 
and that they had always lived together.  Both the appellant 
and her children listed the marital residence from 1995 until 
the date of the Veteran's death as Fort Mitchell, Alabama.  

In an October 2004 statement, however, the appellant 
indicated that the marriage had ended in divorce in March 
1993 in Russell County, Alabama.  Her February 2005 
substantive appeal stated that if VA "does not recognize my 
marriage then as a minimum our cohabitation would have to be 
considered as a common law marriage."  In March 2005, the 
appellant was asked to provide a copy of her divorce decree.  
There was no response.

The Board finds that a preponderance of the evidence shows 
that the Veteran and the appellant were divorced at the time 
of his death in February 2001.  In July 1991, the Veteran 
indicated in a police report that he was recently separated.  
In 1994, he stated on various medical documents that he was 
divorced.  In 1998, he advised VA that he was not married.  
Although the appellant is listed as the surviving spouse on 
the death certificate, there is no evidence that proof of 
marriage was required.  The Veteran's daughter represented to 
VA that she, not the appellant, was the individual entitled 
to receive the United States flag at the Veteran's funeral.  

The appellant and her children also provided affidavits that 
the Veteran and the appellant cohabited in Fort Mitchell, 
Alabama, from 1995 until the time of his death; however, 
correspondence received from the Veteran in September 1998 
gave his place of residence as Cottonton, Alabama.  The 
appellant stated in October 2004 that the marriage ended by 
divorce in March 1993 in Russell County, Alabama, despite 
representing that she and the Veteran were married until the 
time of his death.  Upon review, a preponderance of the 
evidence of record shows that the Veteran and the appellant 
were divorced at the time of his death.

The appellant has alternatively asserted that she and the 
Veteran had a valid common law marriage, as they cohabited 
until the time of his death and they held themselves out as 
husband and wife.  These assertions were corroborated by her 
two children.  Alabama law requires that courts closely 
scrutinize claims of a common law marriage and require the 
submission of clear and convincing proof of such a marriage. 
Reynolds v. Scott, 60 So.2d 690 (1952); see also Buford v. 
Buford, 874 So.2d 562, 564 (2003); Gray v. Bush, 835 So.2d 
192, 194 (2001).  Moreover, a  mere resumption of 
cohabitation between former spouses after their divorce does 
not, in itself, establish a common-law marriage, for the 
parties must also manifest a mutual intent to be man and 
wife.  Hudson v. Hudson, 404 So.2d 82 (1981), citing Humphrey 
v. Humphrey, 300 So.2d 376 (1974).  

In this case, there was no mutual intent to be man and wife.  
The Veteran consistently denied the existence of a marriage 
in statements dating from 1994 until the time of his death; 
thus, there was no intent on his part to hold himself out as 
married to the appellant.  Moreover, the evidence of 
cohabitation is inconsistent with the evidence of record.  
The appellant and her children have testified that the 
marital home was located in Fort Mitchell, Alabama, from 1995 
until 2001.  However, correspondence from the Veteran, dated 
in September 1998, indicates that he resided in Cottonton, 
Alabama, approximately 16 miles from the purported marital 
home in Fort Mitchell, Alabama.  

The Board finds that there was no mutual intent to be man and 
wife, as evidenced by the Veteran's consistent denials that 
he was married.  The evidence also shows that the statements 
pertinent to cohabitation are inconsistent with the evidence 
of record showing that the Veteran resided in a different 
locality than the appellant; thus, the evidence of 
cohabitation is of limited probative value here.  Thus, the 
Board finds that there was not a valid common law marriage 
according to the laws of the State of Alabama at the time of 
the Veteran's death.  

In conclusion, a preponderance of the evidence is against a 
finding that the appellant is eligible to recognition as a 
surviving spouse for VA compensation purposes.  Thus, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A.     
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to recognition as a surviving spouse for VA 
compensation purposes is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


